DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on the 7th of December of 2020. The amendments in the filed response have been entered. 
Claims 1, 3-7, 9 and 17 have been amended. 
Claim 2 is confirmed to have been cancelled. 
Claims 1 and 3-20 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-20 rejected under 35 U.S.C. 103 as being unpatentable over Yiming (CN 104182871, English, hereinafter “Yiming”), in view of Weiner (US 2015/0073992, hereinafter “Weiner”), in view of Yoshihiro (JP 2015060262, English, hereinafter “Yoshihiro”), and in view of Guglani (US 2018/0268403, hereinafter “Guglani”).
Regarding Claims 1, 9 and 17, Yiming teaches 
processing order information […] having one or more processors and memory storing a plurality of programs executed by the one or more processors, (“The mobile payment system 1000A includes an identity verification module 200A and an Internet‐connected mobile terminal 100A. The identity verification module 200A is 
enabling a short-range communication component with [mobile terminal] in response to an instruction from a user of [identity verification module], [the identity verification module] being a smart bracelet (“The identity verification module 200A may be a smart wristband 220 as shown in Fig. 4. The smart wristband 220 can be worn on the hand of the payer and has both payment and ornament functions.” See Yiming in [0036]; “The Bluetooth communication unit 202A is used for communicating with the mobile terminal 100A and notifying the mobile terminal 100 of the verification result of the fingerprint recognition unit 204A.” See Yiming in [0037]);
receiving, by means of the short-range communication component, [identity verification request] sent by [mobile terminal], [comprising a fingerprint scan] (“the mobile payment system prompts the payer to press the pad of a specific finger on the fingerprint recognition screen 222. Then, the payer presses the start button 224 on the smart wristband 220 (identity verification module 200A) to activate the fingerprint recognition unit 204A. The fingerprint recognition unit 204A scans the fingerprint of the payer pressed on the fingerprint recognition screen 222, and compares the measured fingerprint with the comparison fingerprint previously stored in the data storage unit of the fingerprint recognition unit 204A.” See Yiming in [0039]);
acquiring [comparing fingerprint] prestored at [identity verification module] corresponding to [identity of the payer] and [create an indication of approved ;
sending, by means of the short-range communication component, [identity verification] to the [mobile terminal] (“When the payer's identity verification is accepted, the mobile payment system displays ‘identity verification accepted’ on the payment interface, and then completes the payment.” See Yiming in [0039]).
Yiming further teaches “Although the embodiments of the present invention have been shown and described, those of ordinary skill in the art can understand that various changes, modifications, substitutions and modifications can be made to these embodiments without departing from the principle and purpose of the present invention. The scope of the present invention is defined by the claims and their equivalents.” Any additions or modifications that support the processing order information
Yiming does not expressly teach processing order information performed at a second terminal; receiving, by means of the short-range communication component, order information sent by the first terminal; acquiring an account identifier of a payment account prestored at the second terminal; adding the account identifier of the payment account to the order information; and sending, by means of the short-range communication component, the order information to the first terminal. 
However, Weiner does teach 
processing order information performed at a [second portable device] having one or more processors and memory storing a plurality of programs executed by the one or more processors (“Transaction system 1 further comprises a contactless element (CE) 100, illustrated without limitation as a USB dongle, having embedded therein a secured element (SE) 110 which in one embodiment comprises a keypad 115, a screen and function buttons.” See Weiner in [0054])
enabling a short-range communication component with a [first computer] in response to an instruction from a user of the [second portable device], […] (“In yet another embodiment, CE 100 is in Bluetooth or Infra-red communication with user device 50A. Responsive to being placed in communication with user device 50A, in stage 1340 SE 110 transmits the encrypted pass code to user device 50A, along with an identifier of SE 110.” See Weiner in at least [0093]);
receiving, by means of the short-range communication component, order information sent by the [first computer] (“In stage 1330, CE 100 is placed in communication with user device 50A. In one embodiment, CE 100 is plugged into a respective USB (Universal Serial Bus) port of user device 50A, and in another 
acquiring [a pass code of the user] prestored at the [second portable device] corresponding to [a pass code] of a payment account and adding the [pass code] of the payment account to the order information (interpreting the pass code is used to complete the user authentication: “In stage 1320, a user input gesture is received at keypad 115 of CE 100, thereby receiving the pass code, such as a PIN. The pass code is received by SE 110, preferably encrypted and stored in a local memory.” See Weiner in [0092]);
sending, by means of the short-range communication component, the encrypted order information to [a payment computer] (“in stage 1370 CE 100 transmits an identifier of SE 110, the encrypted pass code, network addresses obtained from user device 50A and optional transaction information to MD 60, particularly to application 62, via NFC communication interface 66, i.e. over NFC band 120. There is no requirement that CE 100 be disconnected from user device 50A, however connection with user device 50A is not required.” See Weiner in [0095]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yiming of “an identity verification module to verify the user identity” to include “a contactless element to secure payment processing”, as taught by Weiner, because the smart wrist band is improved with applications to assist in securing the user identity and the payment account.
Yiming, in view of Weiner, does not expressly teach the order information comprising an account identifier of a seller account and a payment amount; an account identifier of a first account prestored at the second terminal corresponding to an account identifier of a payment account; the account identifier of the payment account includes information about a bank card number bound to the payment account; and performing encryption processing, by using a prestored first key, on the order information.  
However, Yoshihiro does teach 
the order information comprising an account identifier of a seller account and a payment amount (“A store portable terminal stores store identification information and charging information.” See Yoshihiro in [0007]);
an account identifier of a first account prestored at the second terminal corresponding to an account identifier of a payment account (“A customer portable terminal reads shop identification information and charging information from a shop portable terminal and generates settlement request information including shop identification information, charging information and settlement identification information corresponding to the customer.” See Yoshihiro in [0007]);
the account identifier of the payment account includes information about a bank card number bound to the payment account (“A payment request information 
performing encryption processing, by using a prestored first key, on the order information (“At this time, preferably, the customer portable terminal 2 encrypts the settlement identification information and transmits it to the shop portable terminal 3, and the shop portable terminal 3 creates the settlement request information using the settlement identification information as encrypted.” See Yoshihiro in [0054]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yiming, in combination with Weiner, of “generic identifiers” to be “account identifiers that represent a payment account”, as taught by Yoshihiro, and further include the “encryption of the order information”, also taught by Yoshihiro, because the data sent and received between the second terminal and the first terminal would not require transferring out during processing and would be protected from theft and fraudulent use.
Yiming, in view of Weiner and in view of Yoshihiro, does not expressly teach the order information comprising an account identifier of a seller account, and acquiring an account identifier of a payment account.  
However, Guglani does teach 
the order information comprising an account identifier of a seller account and a payment amount (“The merchant may enter transaction information (e.g., the 
[creating] an account identifier of a first account (“The mobile device can then use an encryption algorithm and an encryption key to generate a cryptogram using the unique code. The mobile device can then generate a new two-dimensional barcode for the transaction and can encode the cryptogram within this new barcode.” See Guglani in [0033];  interpreting the identifier was created from the information received: “The access device may, in response to receiving this indication, generate a unique code (e.g., an unpredictable number) at 704.” And “Upon identifying an appropriate communication protocol, the access device may communicate the transaction information (including the unique code) to the mobile device at 706. For example, the access device may receive an indication that the transaction information should be transmitted via a near field communication antenna.” See Guglani in [0080]-[0081]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Weiner, in view of Yoshihiro, to include “the data of the order information” and “creating a unique code of a payment”, as taught by Guglani, because the details in the order information would provide 

Regarding Claims 10 and 18, Yiming, in view of Weiner, in view of Yoshihiro, and in view of Guglani, teaches the limitations of claims 9 and 17. Yiming, in view of Weiner, further teaches receiving, from a user of the second terminal, an enable instruction corresponding to the short-range communication component and enabling the short-range communication component before receiving, by means of the short-range communication component, the order information sent by the first terminal (interpreting the enable instruction as being in proximity with the first terminal: “The term contactless element (CE) as used throughout this document refers to any short range communication device operating under any of NFC, RFID or other short range communication standard with range on the same order as that of NFC, and typically require that the CE be juxtaposed with a reader.” See Weiner in [0004]).
Regarding Claims 3, 11 and 19, Yiming, in view of Weiner, in view of Yoshihiro, and in view of Guglani, teaches the limitations of claims 1, 10 and 18. Yiming, in view of Weiner, further teaches 
displaying an identity verification form selection interface, the identity verification form selection interface displaying at least a first identity verification form, and the first identity verification form being a form for identity verification by means of the second terminal (interpreting the verification form as a request for verification from the user: “In stage 1320, a user input gesture is received at keypad  and 
enabling the short-range communication component when receiving a selection instruction corresponding to the first identity verification form (interpreting the enable instruction as being in proximity with the first terminal: “The term contactless element (CE) as used throughout this document refers to any short range communication device operating under any of NFC, RFID or other short range communication standard with range on the same order as that of NFC, and typically require that the CE be juxtaposed with a reader.” See Weiner in [0004]).
Regarding Claims 4, 12 and 20, Yiming, in view of Weiner, in view of Yoshihiro, and in view of Guglani, teaches the limitations of claims 1, 9 and 17. Yiming, in view of Weiner, in view of Guglani, further teaches 
displaying the order information of a target order and a payment confirmation option corresponding to the target order (interpreting the target order and the payment confirmation option as part of the order information: “For example, the indication may include a transaction amount, information related to one or more items involved in the transaction, a method of payment to be used to complete the transaction, or any other suitable transaction information.” See Guglani in [0080])
[creating] the account identifier of the first account pre-stored at the second terminal and bound thereto as the account identifier of the payout account (interpreting the function “bound” as performed by the issuer of the payout account, and interpreting the identifier was created from the information received: “The access device may, in response to receiving this indication, generate a unique code 
adding the account identifier of the payout account to the order information when a tap instruction corresponding to the payment confirmation option is received (interpreting the tap instruction was provided through the first device as part of a request for payment authorization: “Security is further enhanced by the password which is preferably entered on a secured keypad, encrypted and therefore blocked from access by surreptitious key logger software, and which represents "something that you know", and additionally by the use of location confirmation thus adding "where you are".” See Weiner in [0086]; “Responsive to being placed in communication with user device 50A, in stage 1340 SE 110 transmits the encrypted pass code to user device 50A, along with an identifier of SE 110. Thus, the pass code is not entered onto user device 50A and cannot be intercepted by key logging software.” See Weiner in [0093]).
Regarding Claims 5 and 13, Weiner, in view of Guglani, teaches the limitations of claims 4 and 12. Yiming, in view of Guglani, further teaches changing from a locked state to an unlocked state and displaying the order information of the target order and the payment confirmation option corresponding to the target order (interpreting the function changing from a locked state to an unlocked state as part of the enabling function taught in paragraph 
Regarding Claims 6 and 14, Yiming, in view of Weiner, in view of Yoshihiro, and in view of Guglani, teaches the limitations of claims 1 and 9. Yiming, in view of Guglani further teaches receiving, by means of the short-range communication component, the order information sent by the first terminal, wherein the order information comprises the account identifier of the paid object account, the payment amount, and a hash value of the order information of a target order (interpreting the elements added to the order information additional to the elements recited in the independent claims as unused information that does not further limit the claimed invention: See Guglani in [0080]).
Regarding Claims 7 and 15, Yiming, in view of Weiner, in view of Yoshihiro, and in view of Guglani, teaches the limitations of claims 1 and 9. Yiming, in view of Yoshihiro and in view of Weiner, further teaches sending, by means of the short-range communication component, encrypted order information to which the account identifier of the payout account is added to the first terminal
Regarding Claims 8 and 16, Yiming, in view of Weiner, teaches the limitations of claims 7 and 15. Weiner further teaches disabling the short-range communication component when no other order information sent by the first terminal is received within a preset period of time after sending, by means of the short-range communication component, the encrypted order information to the first terminal (based on the interpretation that the enabling function is effected when the second device is in proximity to the first device, it is obvious then that the disabling function will be effected when the proximity of the second device is removed from the first device, See Weiner in at least [0004]).

Response to Arguments
Applicant’s arguments, filed the 7th of December of 2020, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 101, the Applicant argues: Applicant requests reconsideration and withdrawal of the 35 U.S.C. 101 rejection in view of the claim amendments to independent claims 1, 9, and 17.
In response: The claims as amended overcome the conclusions of the subject matter eligibility test. Therefore, the rejection under 101 has been withdrawn.

Regarding the rejection under 35 USC 112, the Applicant argues: The amendments to claims 4- 7, 12-15, and 20 address the 112(b) rejections. Accordingly, Applicant requests reconsideration and withdrawal of the rejections of claims 4-8, 12-16 and 20.
In response: The amended claims overcome the lack of clarity. Therefore, the rejections under 112(b) have been withdrawn.

Regarding the rejection under 35 USC 103, the Applicant argues: As amended, the second terminal is a smart, bracelet. As a result, Weiner’s disclosure about entering a password on a secured keypad and encrypting is not relevant to the smart bracelet. Further, Weiner’s “encrypted pass code” does not correspond to a “prestored first key” that is used to perform encryption processing on the order information, in the manner recited in amended claim 1.
The Office Action also pointed to the disclosure in Yiming (Office Action p. 15), which describes a smart, bracelet. However, Yiming’s smart bracelet 210 “generate a dynamic password when the identity verification of the payer passes,” (Yiming, [0045]) but does not “performing encryption processing, by using a prestored first key, on the order information to which the account identifier of the payment account is added,” in the manner recited in amended claim 1.
In response: The amendments have changed the scope of the claims and require a new grounds of rejection. Yiming teaches the use of a smart bracelet in the processing of a transaction, and Yoshihiro teaches a portable device that encrypts the payment information and the settlement request. The Yoshihiro can modify the functions of the bracelet in Yiming because providing encrypted payment information, as taught by Yoshihiro, would be obvious when the smart bracelet is used for payment and would require a secure verification of the customer, as taught by Yiming. The first terminal is only recited as requesting payment, such as a POS device, where the smart bracelet is used as 
The Applicant further argues: Guglani also does not remedy the deficiencies of Weiner and Yiming. Thus, Weiner, GugJani and Yiming, modified in the manner indicated by the Office Action, do not disclose or suggest all limitations required by amended claim 1. Accordingly, these references cannot, render amended claim 1 obvious. Applicant requests the withdrawal of the rejections of claim 1 and its associated dependent claims.
Independent claims 9 and 17 recite similar limitations. Thus, the rejection of these claims and their associated dependent claims should also be withdrawn.
In response: As shown above, the rejection under 103 recites art that teaches the limitations of the claimed invention. Therefore, the claims 1 and 3-20 remain rejected under the art of record. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERM/Examiner, Art Unit 3685


/STEVEN S KIM/Primary Examiner, Art Unit 3685